NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MICHAEL STEPHEN McKINNEY,                   )
DOC #391008,                                )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-2162
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone, Judge.


PER CURIAM.


              Affirmed.


KELLY, SALARIO, and BADALAMENTI, JJ., Concur.